On April 7, 1995, it was the judgment of the court that the defendant is guilty of the offenses of Count I: Accountability to Burglary, a felony; Count II; Theft, a felony; and Count III: Theft, a Felony Common Scheme. It is the sentence of this court that for Count I, the defendant shall receive a sentence to the Department of Corrections and Human Services for a period of twenty (20) years for placement in an appropriate correctional institution or program; for Count II, the defendant shall receive a sentence to the Department of Corrections and Human Services for a period of ten (10) years for placement in an appropriate correctional institution or program; for Count III, the defendant shall receive a sentence to the Department of Corrections and Human Services for a period of ten (10) years for placement in an appropriate correctional institution or program. All of said sentences shall run concurrent with each other, for a total of a twenty (20) year sentence. The Court further suspends fifteen (15) years of said sentence and said defendant shall comply with the conditions as stated in the April 7, 1995 judgment. The defendant shall pay restitution in the amount of $42,872.00, to be jointly and severally liable with her co-defendant, John McGoldrick, payable to regular installments at the directions of her probation officer, a surcharge of $20.00, and payments shall be payable through the Flathead County Attorney’s Office Trust Account, RO. Box 1516, Kalispell, MT 59903. The defendant shall pay a $10.00 monthly supervision fee, in payments of $30.00 per quarter, payable through the Clerk of Court’s Office. The defendant shall be given credit for 197 days served in the Detention Center in pre-sentence incarceration as of April 7, 1995.
On August 4, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence remain the same as originally imposed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Done in open Court this 4th day of August, 1995.
Hon. Ed McLean, Chairman, Hon. Jeffrey Sherlock, Member, Hon. Robert Boyd, Alternate Member.
*65The Sentence Review Board wishes to thank Johanna Gibson for representing herself in this matter.